McAdam, J. (concurring).
But one action could be maintained by the plaintiff for her damages, and she was entitled to recover upon proper proofs for both past and future pain of body, as well as for past and present depreciation of health or-of any of her bodily powers. Curtiss v. R. R. Co., 20 Barb. 282, 292; Aaron v. R. R. Co., 2 Daly, 127; Kane v. R. R. Co., 132 N. Y. 160; Miller v. Fort Lee etc., Co., 73 Hun, 150; affirmed 140 N. Y. 598. The court below laid down this general rule in instructing the jury, and if the defendant by its exception to that portion of the charge relating to the lasting or permanent character of the plaintiff’s- . injuries intended to rest upon the technical- position that such damages had "not been established to a reasonable certainty or by the best evidence the nature of the case afforded (Curtis v. R. R. Co., 18 N. Y. 534, 542; Griswold v. R. R. Co., 115 id. 61, 63), the specific ground of objection should have been stated to make- theptirpose clear.
It has been held in many cases that the party'complaining of the charge of a "judge must" put his finger on-the point as to which he complains; if he does "not do so no court of review can regard it. *31The rules upon this subject are tending rather toward increased strictness than to relaxation. They have their foundation in a just regard to the fair administration of justice, which requires that when an error is supposed to have been committed there should be an opportunity to correct it at once. Jones v. Osgood, 6 N. Y. 235; McGinley v. Ins. Co., 77 id. 497; Lindheim v. Duys, 11 Misc. Rep. 16.
But there was evidence given from which the jury were authorized to find that the plaintiff would, in all probability, continue to suffer in the future as in the past.
The accident occurred August 28, 1892, and on the trial, nearly three years afterward, the plaintiff after testifying to the serious character of her injuries, how she had suffered, and the medical treatment she had undergone^ proved that she was still afflicted — had pains in the side, over the heart, in the stomach, in the head, with trouble in breathing, cold feet, no appetite; was often compelled to go to bed during the day — and that while she had always been a strong, healthy woman before the accident, she had become reduced in weight, and very weak since it occurred. It would be contrary to all experience to sav that these facts did not establish injuries of a lasting character. See People v. Fernandez, 35 N. Y. 60, 61, 62. They aptly describe a wrecked physical condition, which continued with slight variations for nearly three years, with a certainty of extending into the future without any apparent prospect of relief; and they bring the case within the rulings in Kane v. R. R. Co., and Miller v. Fort Lee Co., supra, that the submission of the question of future loss upon such proofs is proper.
The request to charge that there was no proof that the plaintiff had sustained any lasting results of the injuries, and was not now suffering from the accident, sought to withdraw from the jury the fact of the plaintiff’s then enfeebled condition, though a direct consequence of the injury and a proper element of damage. It assumed the fact to be contrary to the evidence narrated, and was properly declined. Baylies on New Trials, 183.
Ho error was committed to the prejudice of the defendant, and I concur for affirmance.